DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I: claims 1-3, 5, 7, 9-10, 12-13, 17-18, 27-28, 35, 37-38, 40, and 72-73 in the reply filed on 08 December 2021 is acknowledged.

Claim Objections
Claims 1, 3, 17, and 72 are objected to because of the following informalities: 
Claim 1: On Line 12, the Examiner assumes that there should be an --and-- after “received light; ”.
Claim 3: On Line 5, the Examiner assumes that “spectrophomotric” should instead be                                --spectrophotometric--.
Claim 17: On Line 2, the Examiner assumes that “is connected an agricultural vehicle” should instead be --is connected to an agricultural vehicle--.
Claim 72: On Line 4, the Examiner assumes that there should be a --; -- after “light source”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “a processor” in Line 2.  It is unclear if this processor is the same as the processor of claim 1 or if it is distinct.  Therefore, for the purposes of examination, the Examiner assumes that the processor of claim 27 is the same as that of claim 1.
Claim 28 recites “a processor” in Line 1.  It is unclear if this processor is the same as the processor of claim 1 or claim 27, or if it is distinct.  Therefore, for the purposes of examination, the Examiner assumes that the processor of claim 28 is the same as that of claims 1 and 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 35, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Smeeton et al. (US 2016/0054281, disclosed in IDS 27 January 2021), hereinafter Smeeton, in view of Mawby (US 5,900,944, disclosed in IDS 27 January 2021), hereinafter Mawby.

Claim 1: Smeeton discloses an apparatus (Fig. 2) for detecting, measuring and quantifying the amount of at least one ion, molecule, or atom in a fluid flowing through a piece of equipment for use in a concurrent application (Abstract), the apparatus comprising:
a conduit (12) configured to fluidly connect to piece of equipment (inherent) to receive at least a portion of the fluid (2) flowing through the piece of equipment [0163] such that said at least a portion of the fluid (2) can be used in the concurrent application (inherent due to “an analyte inlet and an analyte outlet” and “a continuous flow of analyte” [0165]);
a light source (4) configured to transmit light into the conduit (12) [0163];
a spectrophotometric device (use of a spectrophotometric device provides better reliability than use of non-spectral photodetection means [0128]) comprising a detector (9) positioned to receive light from the light source (4) after the light has been transmitted through or reflected by said at least a portion of the fluid (2) [0163], wherein the spectrophotometric device is configured to measure intensity of the received light as a function of wavelength to determine spectral characteristics of the received light (inherent function of spectrophotometer); and
a processor (23) configured to measure a concentration of said ion, molecule, or atom using the spectral characteristics of the received light [0167].
Smeeton does not explicitly disclose investigating an agrochemical in a fluid flowing through a piece of agricultural equipment.
Mawby, however, in the same field of endeavor of optical fluid analysis, discloses an apparatus for performing quantitative analysis of an agrochemical (pesticide) comprising a spectrophotometer (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s investigated sample with an agrochemical in a fluid for the purpose of determining how to protect crops while not causing unwanted effects to other animals and the environment (Mawby, Abstract).

Claim 2: Smeeton further discloses:
wherein the conduit (12) comprises a pair of substantially transparent windows (10/11); wherein the light source (4) is positioned adjacent one of the windows (10) and the spectrophotometric device (9) is positioned adjacent the other window (11) and the windows (10/11) are arranged so the spectrophotometric device (9) can detect light from the light source (4) after the light has passed through the windows (10/11) and interacted with material in said space for containing the flowing fluid (2) [0163] (evident from Fig. 2).

Claim 35: Smeeton, in view of Mawby, further discloses wherein the spectrophotometric device is configured to measure the concentration of an agrochemical selected from the group consisting of: an herbicide, an insecticide, an insect growth regulator, a biological control agent, a fungicide, a bactericide, a nematicide, an acaricide, a virucide, a fertilizer, and combinations thereof (Mawby, Abstract).

Claims 37-38: Smeeton, in view of Mawby, further discloses wherein the processor is configured to identify an undesired substance in said at least a portion of the fluid in the environment based on the spectral characteristics of the received light, wherein the undesired substance is a pesticide (Mawby, Abstract).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Smeeton, in view of Mawby as applied to claim 1 above, and further in view of DiCesare et al. (US 2016/0091365), hereinafter DiCesare.

Claim 3: Smeeton further discloses:
wherein the conduit (12) comprises a pair of substantially transparent windows (10/11); wherein the light source (4) is positioned adjacent one of the windows (10) and the spectrophotometric device (9) is positioned adjacent the other window (11) and the windows (10/11) are arranged so the 9) can detect light from the light source (4) after the light has passed through the windows (10/11) and interacted with material in said space for containing the flowing fluid (2) [0163] (evident from Fig. 2).
Smeeton is silent with respect to an optical fiber.
DiCesare, however, in the same field of endeavor of optical analysis, discloses an apparatus (10, Fig. 1) comprising optical fibers that convey light from a light source to a flow cell conduit, and from the flow cell conduit to a spectrometric device (Abstract) [0014].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s apparatus with an optical fibers to convey light to and from the conduit for the purpose of providing improved light coupling.  

Claim 5: Smeeton, in view of DiCesare, further discloses wherein the optical fiber is a first optical fiber (110), the apparatus (10) further comprising a second optical fiber (120), the second optical fiber (120) being positioned to extend between the other of the spectrophotometric device (34) and the light source and the window (126) that is not adjacent the end of the first optical fiber (110), the windows (at connectors 118/126), first and second optical fibers (110/120), spectrophotometric device (34), and light source (24) being arranged so the spectrophotometric device (34) can detect light from the light source (24) after the light has passed through the first and second optical fibers (110/120) and windows (at connectors 118/126) and interacted with any material in said space for containing the flowing fluid [0050] (evident from Fig. 1).

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smeeton, in view of Mawby as applied to claim 1 above, and further in view of LeJeune et al. (WO 2008/076153), hereinafter LeJeune.

Claim 7: Smeeton is silent with respect to the object with which the conduit is configured to be fluidly connected.
 	LeJeune, however, in the same field of endeavor of fluid delivery, discloses an apparatus comprising a conduit (5) that is configured to be fluidly connected in line with a spray nozzle (8) (Fig. 1) [0047].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s conduit to be fluidly connected to a spray nozzle for the purpose of delivering a desired amount of a mixture of an enzyme and an indicator (LeJeune [0047]).

Claim 9:Smeeton is silent with respect to a connector on one end of the conduit configured for connecting the conduit to a spray boom.
 	LeJeune, however, in the same field of endeavor of fluid delivery, discloses an apparatus comprising a conduit (5) with a connector at one end, configured for connecting the conduit (5) to a spray boom (6) (Fig. 1) [0047].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s conduit with a connector for connecting the conduit to a spray boom for the purpose of delivering a desired amount of a mixture of an enzyme and an indicator (LeJeune [0047]).

Claim 10: Smeeton, in view of LeJeune, further discloses wherein the connector is a first connector, the apparatus further comprising a second connector on the opposite end of the conduit (5) configured to connect the conduit (5) to a spray nozzle (8) (Fig. 1) [0047].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s conduit with a second connector for connecting 0047]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smeeton, in view of Mawby as applied to claim 1 above, and further in view of O’Rourke et al. (US 5,953,118), hereinafter O’Rourke.

Claims 12-13: Smeeton is silent with respect to a protective casing enclosing at least one of the light source and the spectrophotometric device.
 	O’Rourke, however, in the same field of endeavor of spectrophotometry, discloses an apparatus comprising a spectrophotometric device enclosed by a protective housing, wherein the protective housing is heat resistant (Col. 4, Lines 18-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s apparatus with a heat-resistant protective housing enclosing the spectrophotometric device for the purpose of “minimizing heat-related warpings of sensitive components, thereby resulting in increased accuracy and reliability of measurements made with the apparatus” (O’Rourke, Col. 4, Lines 25-29).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smeeton, in view of Mawby as applied to claim 1 above, and further in view of Harding (US 4,983,043), hereinafter Harding.

Claims 17-18: Smeeton discloses wherein the piece of agricultural equipment is connected to an agricultural vehicle moving the piece of agricultural equipment through an agricultural field during the concurrent agricultural application (inherent), but is silent with respect to wherein the apparatus further comprises a mounting system comprising a mount for mounting the light source and spectrophotometric 
Harding, however, although not in the same field of endeavor, is nevertheless concerned with the same problem of providing signal accuracy.  Harding discloses a mounting system comprising a mount for mounting a light source (42) and a detecting device (22) on a structure, the mount being constructed with a damper configured to insulate the mounted components from vibrations (Col. 5, Lines 39-43).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s apparatus with a vibration-insulating mount for the light source and the spectrophotometric device for the purpose of eliminating vibration-induced errors, “since any slight wobble of the source would become a large positional error on the subject due to beam pointing changes” (Harding, Col. 5, Lines 46-49).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Smeeton, in view of Mawby as applied to claim 1 above, and further in view of Drews (US 2018/0188281), hereinafter Drews.

Claim 40: Smeeton is silent with respect to a valve controlled by the processor.
 	Drews, however, in the same field of endeavor of optical flow cell analysis, discloses an apparatus for investigating a fluid flowing through a conduit, comprising a valve controlled by the processor [0012].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s apparatus with a valve controlled by the processor for the purpose of selecting and modulating the fluid flowing into the conduit (Drews [0012]).

Claims 72-73 are rejected under 35 U.S.C. 103 as being unpatentable over Smeeton, in view of Mawby and LeJeune.

Claim 72: Smeeton discloses a kit (Fig. 2) for installing a system for determining an amount of an ion, molecule, or atom in a solution contained in a piece of equipment on the equipment (Abstract), the kit comprising:
a light source (4) [0163];
a spectrophotometric device (use of a spectrophotometric device provides better reliability than use of non-spectral photodetection means [0128]) comprising a detector (9) [0163], wherein the spectrophotometric device is configured to measure intensity of light received by the detector (9) as a function of wavelength to determine spectral characteristics of the received light (inherent function of spectrophotometer);
a processor (23) configured to measure a concentration of said ion, molecule, or atom using the spectral characteristics of the received light [0167], and
a conduit (12) for flowing fluid in a space between the light source (4) and the spectrophotometric device (9) [0163].
Smeeton does not explicitly disclose investigating an agrochemical in a fluid flowing through a piece of agricultural spray equipment.
Mawby, however, in the same field of endeavor of optical fluid analysis, discloses an apparatus for performing quantitative analysis of an agrochemical (pesticide) comprising a spectrophotometer (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s investigated sample with an agrochemical in a fluid for the purpose of determining how to protect crops while not causing unwanted effects to other animals and the environment (Mawby, Abstract).

	LeJeune, however, in the same field of endeavor of fluid delivery, discloses an apparatus comprising a conduit (5) that is configured to be connected to the agricultural spray equipment (3) so that fluid from the piece of agricultural spray equipment (3) can flow through the conduit (5) (Fig. 1) [0047].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Smeeton’s conduit to be connected to agricultural spray equipment for the purpose of delivering a desired amount of a mixture of an enzyme and an indicator (LeJeune [0047]).  It would be furthermore obvious to include instructions for making the connection so that a user is able to properly operate the apparatus. 

Claim 73: Smeeton, in view of LeJeune, further discloses wherein the piece of agricultural spray equipment (3) is a tank (chamber) [0047].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896